Citation Nr: 9905963	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  94-35 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for residuals of a neck 
injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  This case was previously remanded by the 
Board for further development in June 1996.  That development 
having been completed, the case is now ready for appellate 
review.


FINDINGS OF FACT

1. The veteran's headaches are not shown to be clinically 
linked to service or any incident of service, nor are 
headaches clinically attributable to service-connected 
disabilities.

2. Medical evidence establishes that the veteran has cervical 
osteoarthritis, which is not shown to be clinically linked 
to his inservice shell fragment wounds or caused or 
chronically worsened by service-connected disabilities.


CONCLUSIONS OF LAW

1. Headaches were not incurred in or aggravated by active 
duty service, and are not proximately due to, aggravated 
by, or the result of service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1998).

2. Cervical osteoarthritis was not incurred in or aggravated 
by active duty service, nor proximately due to, aggravated 
by, or the result of service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims on appeal are well grounded according to 
38 U.S.C.A. § 5107 (a); his claims are plausible and capable 
of substantiation.  The Board is satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required in order to comply with 38 
U.S.C.A. § 5107 (a).

The veteran contends that as a result of being exposed to an 
exploding mortar shell in service he incurred neck and 
headache disabilities.  Specifically, the veteran maintains 
that as a result of the mortar explosion he incurred neck 
trauma as well as shrapnel wounds to the dorsal neck region.  
The veteran also asserts that he had been treated for 
migraine headaches ever since being wounded in service and 
that these headaches have worsened over the years. 

The veteran's service entrance examination was negative for 
diagnosed disability.  Service medical records reveal that 
the veteran was seen in July 1968 for a 3-4 day history of 
dizziness, chest pains, and temporal throbbing type 
headaches; no diagnosis was noted.  The veteran also 
complained of dizziness and severe headaches in January 1969.  
According to the clinical notes from that period, the veteran 
hit his head on his bed causing an abrasion and a small 
hematoma to the forehead.  The service medical evidence also 
reveals that the veteran was treated for shell fragment 
wounds to both in legs in June 1969.  The veteran received 
debridement and delayed primary closure of the wounds in 
Vietnam and was then evacuated to the United States for 
further evaluation.  The veteran was eventually ordered back 
to duty with limitations in September 1969.  The veteran's 
service separation examination report dated in February 1971 
states that the veteran incurred fragment wounds to the left 
leg, however, no further defects were noted.  

After his separation from service, the veteran underwent a VA 
neurological examination in June 1971, and in the examination 
report the VA examiner noted that the veteran sustained, in 
addition to his leg wounds, minor shrapnel injuries of the 
forehead and the back of the neck.  The veteran however 
reported no symptoms of neck pain.  Neurological examination 
was negative with respect to neck pathology.  The examiner 
made no diagnosis with respect to headaches or neck 
impairment.

The veteran also underwent a VA general medical evaluation in 
June 1971, during which he stated that he experienced 
headaches since discharge from service.  Evaluation of the 
musculoskeletal system revealed minute retained foreign 
bodies in the right forehead, with a "hardly visible," 
minute scar.  There were no findings with respect to the 
neck.  The diagnoses entered included residuals of wounds to 
the forehead and left leg but no mention of neck pathology or 
headache disability.  

By a rating decision dated in August 1971, the RO established 
service connection for the veteran's left thigh, left leg, 
and forehead wounds.  

At his February 1972 VA examination, the veteran reported, 
inter alia, that he had a retained foreign body in the 
forehead behind the right ear and in the back of his head.  
Examination revealed, in addition to a retained foreign body 
under the skin of the forehead, a palpable foreign body in 
the behind the right ear; there was no palpable foreign body 
in the back of the head.  

The veteran subsequently underwent five more VA compensation 
and pension examinations over the period March 1975 through 
February 1981.  The reports from those examination fail to 
reveal notation of complaints, findings, or diagnoses of neck 
disability or headaches.  

Treatment records from the veteran's private chiropractor 
have been associated with the claims file, and those records 
reveal treatment of the veteran since December 1975.  
However, in a letter dated in September 1993, the 
chiropractor reported that the veteran had been followed in 
his office since 1972 for neck discomfort and shoulder pain, 
with associated radiculitis and occipital headaches.  The 
chiropractor opined that the veteran's complaints seemed to 
be related to his initial military injury.  With respect to 
clinical records from the chiropractor's office, the earliest 
is dated in December 1975, and that report notes pain related 
to an occipital disc since injury in the Army.

Further pertinent evidence includes a July 1988 private 
medical report summarizing an examination of the veteran for 
insurance purposes.  The report states that the veteran 
experienced neck pain and headaches following a February 1983 
motor vehicle accident.  The physician concluded his report 
by saying that the veteran had a normal cervical spine for a 
man his age.  Moreover, the examination did not reveal any 
objective abnormality with regard to the veteran's 
musculoskeletal system.  The physician also opined, in a 
September 1993 letter, that the veteran's headaches were 
linked to emotional stress and tension and not any neck 
impairment.  

Also of record are treatment reports from the VA Outpatient 
Clinic in Grand Rapids, Michigan, dated from November 1975 
through December 1991.  Those records reveal a history of 
neck complaints and headaches from 1984 onward.  In a January 
1991 entry, an examiner noted that the veteran complained of 
increased headaches and that his job, working with ceilings, 
required hyperextension of his neck.  A March 1991 progress 
note stating that the veteran awoke with a stiff neck several 
weeks earlier and that he experienced subsequent left arm 
paresthesia.  The veteran then received ongoing VA outpatient 
treatment for cervical radiculopathy.  This radiculopathy was 
not clinically attributed to the veteran's service-connected 
disabilities.  VA outpatient records mention that the veteran 
complained of headaches, however, such headaches were not 
etiologically linked to service-connected disability.

Significant VA medical evidence of record includes a report 
showing that the veteran was admitted for treatment in 
November 1991, after experiencing a loss of feeling in his 
left arm following a sneeze 4-5 months previously.  The 
veteran's history of earlier neck trauma in a motor vehicle 
accident was also noted.  The veteran was hospitalized for 
one day, and in the discharge summary, an examiner noted that 
neurosurgical consultation examinations were normal, with 
only mild findings of abnormalities on MRI and myelogram.  
Further, in a December 1991 physical therapy note an examiner 
reported that no chart or x-rays were then available for 
review, but the veteran did relay a history of neck and 
headaches since 1970, as well as arm numbness and tingling 
since May 1991.  

In an April 1992 letter from a private neurosurgeon, it was 
noted that the veteran did not begin radicular neck symptoms 
until one year previously following a sneeze.

At his personal hearing at the RO in June 1993, the veteran 
testified that he first began to experience migraine 
headaches while in a military hospital soon after being 
injured in combat.  He testified that he received medication 
specifically to relieve his headaches.  The veteran also 
testified that he received shell fragment wounds to the head 
and face and that he still had retained foreign bodies in his 
forehead, in the back of his neck, and behind his left ear.  
The veteran further testified that he started seeing a 
chiropractor soon after separation from service for a stiff 
neck.  The veteran stated that the chiropractor was of the 
opinion that he manifested impairment of the fifth and sixth 
cervical vertebrae.  With regard to the specifics of the 
inservice injury, the veteran testified that he was thrown 
some distance as a result of the mortar explosion, but he was 
not certain how he landed or what specific musculoskeletal 
trauma, beyond the shrapnel wounds themselves, he 
experienced.

In order to clarify the nature of the veteran's headaches and 
neck complaints, the Board remanded the case in June 1996 for 
further medical evaluation.  A fee-basis orthopedic 
evaluation was thus conducted in November 1996.  In 
summarizing his findings, the examining orthopedic surgeon 
stated that there was some clinical and radiographic evidence 
of significant degenerative disc disease at C5-6 and C6-7, 
however, he felt that MRI and electromyographic studies would 
be useful with regard to the veteran's neurological 
complications associated with cervical spine impairment.  The 
physician opined that it was not possible to "ascribe 
etiology other than through the patient's history regarding 
this injury."

A neurological examination was also accomplished in November 
1996 resulting in clinical impressions of degenerative 
osteoarthritis at the cervical and lumbar spine with no 
clinical evidence of peripheral neuropathy or myelopathy.  

Review of reports of contact following these examinations 
reveals that attempts were made on multiple occasions to 
schedule the veteran for electromyographic and nerve 
conduction studies, however, the veteran refused to submit to 
these tests.

In response to the specific questions posed in the Board's 
remand, the VA neurologist who examined the veteran in 
November 1996 submitted a medical opinion, dated in October 
1997, stating that it was his opinion that the veteran's 
headaches were not related to his shell fragment wounds from 
service.

Further, in an October 1997 letter, a VA physician stated 
that the private orthopedic surgeon who conducted the 
November 1996 examination of the veteran was not available to 
render a further opinion, however, the VA physician opined 
that the orthopedic surgeon would not have offered a 
diagnosis or opinion as to etiology in light of the lack of 
diagnostic studies due to the veteran's refusal to cooperate.

In response to a Board request, a clinical instructor from 
the Department of Neurology at Indiana University authored an 
opinion letter in January 1999, constituting an independent 
medical opinion.  The Board had posed specific questions 
concerning the veteran's case in order to resolve clinical 
doubt as to the origin of the veteran's current symptoms.  In 
the letter, the independent medical  expert outlined his 
thorough survey of the record and provided his expert 
opinion.  With regard to the veteran's neck pathology, the 
physician opinion that it was unlikely that the veteran's 
cervical osteoarthritis is related to his shrapnel injury in 
a specific manner.  The physician offered that other factors 
such as genetics, occupation, and poor health practices have 
a greater impact on developing osteoarthritis.

The independent medical  expert also stated that it was 
difficult for him to specify the type of headaches from which 
the veteran suffers, but that it was possible that headaches 
the veteran currently experiences are related to his neck 
osteoarthritis.  However, the  expert was of the opinion that 
neither neck or headaches problems were etiologically related 
to the veteran's shrapnel injuries.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). Where a veteran served ninety 
(90) days or more during a period of war or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Disability which is proximately due or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310. When aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability(but only that 
degree) over and above the degree of disability existing 
prior to the aggravation. Allen v. Brown, 7 Vet.App. 439 
(1995).

After de novo review of the veteran's entire claims file, the 
Board is of the opinion that service connection for residuals 
of a neck injury and headaches is not in order in this case.  
The service medical evidence was negative for cervical 
impairment or other neck trauma which would account for the 
veteran's current cervical radiculopathy.  Although after 
service the veteran gave a history of shrapnel wounds to the 
back of his neck, VA examinations have failed to reveal 
objective evidence of these shrapnel wounds.  The only 
retained foreign bodies of the head and neck region noted in 
post-service examinations were those found in the forehead 
and behind the right ear. 

Moreover, it is clear from the current medical evidence that 
the impairing pathology associated with the veteran's neck 
region is his cervical osteoarthritis, first manifested many 
years post service, and concomitant cervical radiculopathy.  
However, the preponderance of the clinical evidence does not 
establish that such current neck pathology stems from the 
inservice explosion and shrapnel injury. 

The Board acknowledges the records from the veteran's 
chiropractor which speak to treatment for neck pain soon 
after service.  The September 1993 letter from the 
chiropractor states that the veteran was treated for neck 
discomfort since 1972, however, the actual clinical records 
from the chiropractor's office which are associated with the 
claims file date back to only December 1975.  These 
chiropractic records do show that the veteran was treated for 
a stiff neck, left arm numbness, and headaches in December 
1975 and that the veteran relayed to the chiropractor in 
December 1975 that he had experienced his neck discomfort 
since his military injury; however, the clinical records do 
not show that current neck pathology, i.e., cervical 
osteoarthritis at C5-6 and C6-7 and cervical radiculopathy, 
is related to his inservice shell fragment wound injury.

The Board acknowledges the chiropractor's September 1993 
letter stating that the veteran's increasing complaints are 
consistent with his increased objective findings and 
degenerative changes which have occurred over time and that 
such complaints "seem" to be related to his inservice 
injury.  This tentative opinion speculating that there may be 
a relationship between the veteran's current neck complaints 
and service was based on a history furnished by the veteran 
and the opinion does not incorporate discussion of the 
service medical evidence.  The Board is not required to 
accept doctors' opinions that are based upon the veteran's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995); see Owens v. Brown, 7 Vet. App. 429 (1995) 
(Board not required to accept uncorroborated testimony of 
claimant as to dental treatment during service; Board not 
bound to accept physicians' opinions based on claimant's 
recitation of events).  Moreover, after considering the 
September 1993 opinion letter, the Board finds the other 
evidence of record more probative and weighs against the 
chiropractor's opinion.  Specifically, the lack of 
complaints, findings, or diagnoses related to orthopedic neck 
trauma in the service medical evidence, as well as the lack 
of complaints or findings pertinent to the neck in VA 
compensation and pension examinations performed from 1971 
through 1981, weigh against his claim.  Moreover, there is 
evidence of record that the veteran's current cervical pain 
and radiculopathy stemmed from trauma occurring years after 
separation from, including a 1983 motor vehicle accident and 
a sneeze occurring in 1991.  The September 1993 letter from 
the veteran's chiropractor did not address this intervening 
trauma nor the fact that, according to a November 1991 
admission note from the VA Medical Center in Ann Arbor, 
Michigan, the veteran first complained about loss of feeling 
in his left arm following the 1991 sneeze.  In light of these 
circumstances, the Board gives less weight to the opinion of 
the chiropractor.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (rejecting a medical opinion as immaterial where there 
was no indication that the physician reviewed claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis); Corry v. Derwinski, 
3 Vet. App. 231, 234 (1992) (finding that the Board has a 
plausible basis to reject a physician's conjecture that a 
disability was acquired as a result of service where relevant 
treatment reports dating back a number of years were not 
mentioned by the physician rendering the opinion).

Further, in the above-referenced July 1988 letter written by 
a physician assessing the veteran for an insurance company, 
the physician noted that the veteran admitted that he was in 
normal adult health and was unremarkable for significant 
abnormality prior to the motor vehicle accident.

The opinion of the independent medical expert provides 
affirmative clinical evidence that there is most likely no 
link between the veteran's inservice shrapnel injury and 
current neck pathology.  Faced with this record, the Board 
must conclude that the September 1993 opinion letter is not 
dispositive and therefore the Board must find against the 
veteran's claim for service connection for residuals of a 
neck injury in light of the weight of contrary evidence 
outlined above. 

With respect to the veteran's headaches, as noted above the 
November 1996 VA neurological examination failed to show 
cervical neuropathology and the examiner later opined, in his 
October 1997 addendum, that there was no linkage between the 
shell fragment injury and the veteran's headaches.  Rather 
the examiner attributed the veteran's headaches to his 
cervical osteoarthritis.  Moreover, the opinion of the 
independent medical expert supports the VA examiner's opinion 
with regard to the lack of connection between the veteran's 
headaches and service-connected shrapnel injury residuals.  
Given that the cervical osteoarthritis has not been shown to 
be linked to service, headaches associated with such 
osteoarthritis are similarly not etiologically linked to 
service.  The opinion given by the chiropractor was equivocal 
in nature and contravened by the January 1999 independent 
medical expert's opinion, October 1997 VA neurological 
opinion letter and the July 1988 insurance opinion letter, 
attributing the veteran's headaches to stress and tension.

In addition, given the nature of the weight of medical 
evidence reviewed above, the Board is also of the opinion 
that current cervical pathology and headaches are not caused 
or chronically worsened by any of the veteran's service-
connected disabilities. In this regard, the Board notes that 
the shrapnel fragment reported by the veteran to be in the 
back of his neck has not been found on objective examination, 
much less found to cause cervical radiculopathy or other 
impairing signs or symptoms of orthopedic disability.  Thus, 
service connection is not in order for these disabilities on 
a secondary basis.  Allen. 

In his June 1998 informal hearing presentation, the veteran's 
representative argued that because diagnostic tests had been 
requested an not performed because the veteran refused to 
submit to further testing, the case should be remanded so 
that the tests could be scheduled and the veteran informed of 
the detrimental consequences of further refusal to submit in 
accordance with 38 C.F.R. § 3.655.  In this regard the Board 
notes that 38 C.F.R. § 3.655 pertains to failure to appear 
for VA examinations and reexaminations and not to individual 
diagnostic procedures.  In addition, the Board is assured 
that the veteran was aware of the relevance of these 
diagnostic tests to his claims given that he was contacted on 
three separate occasions in order to schedule the tests.  In 
this regard the Board notes that, the duty of the VA to 
assist the veteran in the development of his claim is not 
always a one-way street.  See Wood v. Derwinski, 1 Vet. App.  
190, 193 (1991). 
In light of the totality of the medical evidence in this 
case, the Board must deny the claims for service connection 
for headaches and residuals of a neck injury as the 
preponderance of the evidence is against these claims. 
38 U.S.C.A. § 5107. 


ORDER

Service connection for headaches is denied.

Service connection for residuals of neck injury is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

